 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH ALLEN SHARONOFF,                           No. 2:19-cv-1239 JAM CKD P
12                       Plaintiff,
13           v.                                          ORDER
14    THOMAS TYLER, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 16, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24          On August 27, 2019, the magistrate judge dismissed plaintiff’s original complaint with

25   leave to amend. In that order, the magistrate judge gave plaintiff instructions and suggestions as

26   to the contents of the amended complaint. The magistrate judge recommends this action be

27   dismissed based upon plaintiff’s failure to file an amended complaint. In his objections, plaintiff

28   asserts he complied with the magistrate judge’s order on July 24, 2019 when he filed a document
                                                         1
 1   he titled “Motion for Summary Judgment Based On Defendants’ Failure to Exhaust Available or

 2   Provide Available Administrative Remedies.” However, the “Motion . .” was filed before the

 3   magistrate judge’s dismissal with leave to amend order was issued. Furthermore, the “Motion

 4   ...,” actually construed as a motion for summary judgment by the magistrate judge just as the title

 5   suggests, was denied without prejudice in the same order.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 7   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 8   court finds the findings and recommendations to be supported by the record and by proper

 9   analysis.

10          Accordingly, IT IS HEREBY ORDERED that:

11          1. The findings and recommendations filed October 16, 2019, are adopted in full; and

12          2. This action is dismissed without prejudice.

13
     DATED: December 4, 2019
14
                                                  /s/ John A. Mendez____________              _____
15

16                                                UNITED STATES DISTRICT COURT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
